Citation Nr: 0101788	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-22 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 1992 to December 
1992.  

This matter arises from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


REMAND

The appellant contends that she incurred a psychiatric 
disorder, variously diagnosed as major depression, bipolar 
disorder, somatoform/somatization disorder, anxiety disorder, 
and schizoaffective disorder (acquired psychiatric disorder) 
during service.  She maintains that documented instances of 
her inadaptability to military training during her active 
service constitute evidence of the onset of her acquired 
psychiatric disorder.  A review of the record discloses that 
the appellant has not been afforded a VA rating examination 
in connection with her claim for service connection.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that she identify any and all 
health care providers who have rendered 
treatment for her variously diagnosed 
psychiatric disorders since the time of 
her discharge from service.  After 
obtaining any necessary authorization, 
any identified treatment records, (not 
currently of record), should be obtained 
and associated with the claims file.  The 
RO is advised that it is not necessary to 
obtain duplicate treatment records 
already associated with the claims file.  
If no additional records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  

2.  The appellant should be scheduled to 
undergo a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorders found to be 
present.  All necessary studies and/or 
tests should be conducted.  The 
appellant's claims file, including all 
newly associated evidence, should be made 
available to the examiner for review in 
advance of the scheduled examination.  
The examiner is requested to review all 
pertinent medical treatment records in 
the appellant's claims file, and after a 
thorough clinical psychiatric 
examination, offer an opinion as to 
whether it is at least as likely as not 
that any diagnosed psychiatric disorders 
were incurred in active service.  If any 
diagnosed psychiatric disorders are found 
not to have been incurred in or 
aggravated by the appellant's active 
service, the examiner should so indicate.  
Any medical opinion offered should be 
reconciled with any other medical 
opinions of record.  Complete rationales 
for all opinions expressed should be 
included in the typewritten examination 
report.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder on the basis 
of all the available evidence.  If the 
benefit sought is not granted, the 
appellant and her service representative 
should be provided with a supplemental 
statement of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review. 

The purpose of this REMAND is to afford the appellant due 
process of law and to provide for additional development of 
the evidence.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
the present appeal.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No further action is required of the appellant 
until she is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





